Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 20170113533 A1), henceforth referred to as Abe.
Regarding Claim 1, Abe discloses a support structure for a vehicle component (Figure 1: 102 “Mount section”) disposed inside a power-unit chamber where a powertrain unit of the vehicle is disposed (Fig 12: connecting member 10, depicted in an engine bay), the support structure comprising: the power-unit chamber including a side frame extending in a vehicle front-and-rear direction (Fig 12: 114 Front side frame extends in vehicle front/rear direction), and a suspension tower housing formed overlapping with a part of the side frame in a plan view seen from above the vehicle (Fig 12: 104 “Damper housing” overlaps with 114 “front side frame” from the top view), wherein the vehicle component is disposed at a location where the vehicle component overlaps with the side frame in the plan view and forward of the suspension tower housing in the vehicle front-and-rear direction (Fig 12: connecting member 10 overlaps with 114 front side frame forward of 104 damper housing), and wherein the vehicle component is supported by one of: the side frame; and a support member coupled to an inward side surface of a closed-cross-section member connected to the side frame at a location forward of the suspension tower housing in the vehicle front-and-rear direction (Fig 8: Connecting member 10 is supported by 102 “mount section” is supported by front side frame 114, at fastening sections 117 and 116).
Regarding Claim 2, Abe discloses that the vehicle component is attached to the support structure (Fig 12: connecting member 10, coupled to 102 “mount section”) so that a longitudinal direction of the vehicle component is oriented toward a vehicle up- and-down direction and is inclined in the vehicle front-and-rear direction with respect to the vehicle up-and-down direction (Paragraph 59:  “As shown in FIG. 3, the connecting member 10 has vertically folded sections 16 a, 16 b and 16 c “. Figure 7 further depicts the vertical folded sections of connecting member 10).
Regarding Claim 3, Abe discloses that the closed-cross-section member is a side member extending from the side frame (Fig 2: Subframe is closed cross section, and is connected to front side frame 114) so as to be inclined upward and forward (Fig 2 depicts the front end of subframe 128 being inclined upwards and forwards), and the longitudinal direction of the vehicle component is parallel to an extending direction of the side member (Fig 2: longitudinal direction of subframe 128 is parallel to front side from 114).
Regarding Claim 4, Abe discloses that the vehicle component is supported by the support member (Fig 8: Connecting member 10 is supported by 102 “mount section”), and wherein the support member has a stepped part configured to protrude a free-end-side part (Fig 9: 102 mount section has a stepped portion where component 10 is attached at front fastening section 14), to which the vehicle component is fixed (Fig 9: Component 10 is coupled to 102 “mount section” inward, towards the rear of the car), inward of a base-end-side part to be fixed to one of the side frame and the closed-cross-section member (Fig 8: 102 “mount section” is supported by front side frame 114, at fastening sections 117 and 116).
Regarding Claim 5, Abe discloses that the support member is comprised of a plate member (Fig 6: Component 102 has is comprised of a plate member on top of the component) of which plate surfaces face in a vehicle width direction (Fig 6: plate member of component 102 is parallel with the vehicle width plane).
Regarding Claim 6, Abe discloses a guide part is formed in a surface of the vehicle component (Fig 14b: Hole sections (17A) form guide sections to weaken connecting member 10, such that it deforms in a predictable manner) on the suspension tower housing side (Fig 14b: Hole sections (17A) are on both sides for connecting member 10), and the guide part is inclined inward in the vehicle width direction in the plan view, from the front side to the rear side (Fig 12: Connecting part 10 on the LH side of the vehicle is inclined inward towards the center of the vehicle).
Regarding Claim 7, Abe discloses the closed-cross-section member is a side member extending from the side frame (Fig 2: Subframe is closed cross section, and is connected to front side frame 114) so as to be inclined upward and forward (Fig 2 depicts the front end of subframe 128 being inclined upwards and forwards), and the longitudinal direction of the vehicle component is parallel to an extending direction of the side member (Fig 2: longitudinal direction of subframe 128 is parallel to front side from 114).
Regarding Claim 8, Abe discloses that the vehicle component is supported by the support member (Fig 8: Connecting member 10 is supported by 102 “mount section”), and wherein the support member has a stepped part configured to protrude a free-end-side part (Fig 9: 102 mount section has a stepped portion where component 10 is attached at front fastening section 14), to which the vehicle component is fixed, inward of a base-end-side part (Fig 9: Component 10 is coupled to 102 “mount section” inward, towards the rear of the car) to be fixed to one of the side frame and the closed-cross-section member (Fig 8: 102 “mount section” is supported by front side frame 114, at fastening sections 117 and 116).
Regarding Claim 9, Abe discloses that the support member is comprised of a plate member (Fig 6: Component 102 has is comprised of a plate member on top of the component) of which plate surfaces face in a vehicle width direction (Fig 6: plate member of component 102 is parallel with the vehicle width plane).
Regarding Claim 10, Abe discloses a guide part is formed in a surface of the vehicle component on the suspension tower housing side (Fig 14b: Hole sections (17A) form guide sections to weaken connecting member 10, such that it deforms in a predictable manner), and the guide part is inclined inward in the vehicle width direction in the plan view, from the front side to the rear side (Fig 12: Connecting part 10 on the LH side of the vehicle is inclined inward towards the center of the vehicle).
Regarding Claim 11, Abe discloses that the vehicle component is supported by the support member (Fig 8: Connecting member 10 is supported by 102 “mount section”), and wherein the support member has a stepped part configured to protrude a free-end-side part, to which the vehicle component is fixed (Fig 9: 102 mount section has a stepped portion where component 10 is attached at front fastening section 14), inward of a base-end-side part (Fig 9: Component 10 is coupled to 102 “mount section” inward, towards the rear of the car) to be fixed to one of the side frame and the closed-cross-section member (Fig 8: 102 “mount section” is supported by front side frame 114, at fastening sections 117 and 116).
Regarding Claim 12, Abe discloses that the support member is comprised of a plate member of which plate surfaces face in a vehicle width direction (Fig 6: Component 102 has is comprised of a plate member on top of the component, Fig 6: plate member of component 102 is parallel with the vehicle width plane).
Regarding Claim 13, Abe discloses a guide part is formed in a surface of the vehicle component (Fig 14b: Hole sections (17A) form guide sections to weaken connecting member 10, such that it deforms in a predictable manner) on the suspension tower housing side (Fig 14b: Hole sections (17A) are on both sides for connecting member 10), and the guide part is inclined inward in the vehicle width direction in the plan view, from the front side to the rear side (Fig 12: Connecting part 10 on the LH side of the vehicle is inclined inward towards the center of the vehicle).
Regarding Claim 14, Abe discloses that the vehicle component is supported by the support member (Fig 8: Connecting member 10 is supported by 102 “mount section”), and wherein the support member has a stepped part configured to protrude a free-end-side part (Fig 9: 102 mount section has a stepped portion where component 10 is attached at front fastening section 14), to which the vehicle component is fixed, inward of a base-end-side part (Fig 9: Component 10 is coupled to 102 “mount section” inward, towards the rear of the car) to be fixed to one of the side frame and the closed-cross-section member (Fig 8: 102 “mount section” is supported by front side frame 114, at fastening sections 117 and 116).
Regarding Claim 15, Abe discloses that the vehicle component is supported by the support member (Fig 8: Connecting member 10 is supported by 102 “mount section”), and wherein the support member is comprised of a plate member of which plate surfaces face in a vehicle width direction (Fig 6: Component 102 has is comprised of a plate member on top of the component, Fig 6: plate member of component 102 is parallel with the vehicle width plane).
Regarding Claim 16, Abe discloses a guide part is formed in a surface of the vehicle component on the suspension tower housing side (Fig 14b: Hole sections (17A) form guide sections to weaken connecting member 10, such that it deforms in a predictable manner), and the guide part is inclined inward in the vehicle width direction in the plan view, from the front side to the rear side (Fig 12: Connecting part 10 on the LH side of the vehicle is inclined inward towards the center of the vehicle).
Regarding Claim 17, Abe discloses that he vehicle component is supported by the support member (Fig 8: Connecting member 10 is supported by 102 “mount section”), and wherein the support member is comprised of a plate member of which plate surfaces face in a vehicle width direction (Fig 6: Component 102 has is comprised of a plate member on top of the component, Fig 6: plate member of component 102 is parallel with the vehicle width plane).
Regarding Claim 18, Abe discloses that the support member is comprised of a plate member (Fig 6: Component 102 has is comprised of a plate member on top of the component) of which plate surfaces face in a vehicle width direction (Fig 6: plate member of component 102 is parallel with the vehicle width plane).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yasui (US 20120248820 A1), Nakauchi (US 20160031484 A1), and Uchida (US 20050127717 A1), all of which disclose a vehicle front structure with vehicle components and support structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephani Ziegle can be reached on (571)272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.O./Examiner, Art Unit 4144  
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614